In re Curley, Floyd; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “I”, No. 236-695.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed via certified mail on October 23, 1996, and again on May 21, 1998. *270The district court is ordered to provide this Court with a copy of its judgment.
JOHNSON, J., not panel.